COXE, District Judge.
On the argument of this motion it was agreed by counsel that American Type Founders, Inc. might be substituted as a defendant in this case instead of American Type Founders Sales Corporation, without the service of further papers. The only remaining question is whether the cross-claim of American Type Founders, Inc. against Consolidated Vultee Aircraft Corporation is proper under Rule 13 of the Federal Rules of Civil Procedure, 28 U.S. C.A. following section 723c.
I think this cross-claim, as alleged, is one arising out of the transaction or occurrence that is the subject matter of the original action; it is essentially based on a denial that Consolidated Vultee Aircraft Corporation had any proprietary rights in the alleged invention, which is the claim of the plaintiff in the complaint. The motion of the defendant Consolidated Vultee Aircraft Corporation to dismiss the cross-claim of American Type Founders, Inc., is accordingly denied.